Missouri Court of Appeals
                           Southern District



MARCH 11, 2016

THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE 84.16(b).

     1.    SD33827     LEMAR D. DURAN, Movant-Appellant
                       vs.
                       STATE OF MISSOURI, Respondent-Respondent



THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE 30.25(b).

     1.    SD33824     STATE OF MISSOURI, Plaintiff-Respondent
                       vs.
                       DAVID B. HUFSTEDLER, Defendant-Appellant